TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00230-CV


Dalisa, Inc. and Enchanted Rock Pictures, L.P., Appellants

v.

Lawren E. Bradford, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. GN002569, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	On July 11, 2003, this Court, responding to the parties' request for an extension of
time due to settlement negotiations, abated this appeal until November 2003.  Appellants Dalisa, Inc.
and Enchanted Rock Pictures, L.P. have now filed a motion to dismiss, stating the parties have
settled their dispute.  We grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(2).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellants' Motion
Filed:   August 14, 2003